Case 2:19-cr-00185-WFN   ECF No. 149   filed 03/19/21   PageID.675 Page 1 of 2

                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                     Mar 19, 2021
                                                                         SEAN F. MCAVOY, CLERK
    Case 2:19-cr-00185-WFN        ECF No. 149       filed 03/19/21    PageID.676 Page 2 of 2




X

        Defendant is scheduled on a summons for 3/23/21 on previous violations.



X




                                                                 March 19, 2021
